UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1260


WILLIAM A. TACCINO; MARLENE M. TACCINO,

                Plaintiffs - Appellants,

          v.

HOMEQ SERVICING; MANCINI & ASSOCIATES; U.S. BANK N/A; MORRIS
SCHNEIDER PRYOR JOHNSON & FREEDMAN, LLC; G. DOUGLAS
REINHARD; RICK CONNER; EXPRESS MORTGAGE FINANCIAL SERVICES,
P.C.,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cv-00185-JPB)


Submitted:   September 16, 2010            Decided:   October 26, 2010


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. Taccino, Marlene M. Taccino, Appellants Pro Se. Wendy
Anne Owens, LAW OFFICE OF WENDY A. OWENS, PC, Savannah, Georgia;
Marshall   Howard  Ross,   WHARTON,  ALDHIZER   &  WEAVER,  PLC,
Harrisonburg, Virginia; Jason Patrick Foster, STEPTOE & JOHNSON,
LLP, Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William A. Taccino and Marlene M. Taccino appeal the

district court’s order granting summary judgment to Defendants

in this civil action.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.         Taccino      v.   Homeq       Serv.,   No.

3:08-cv-00185-JPB (N.D. W. Va. Feb. 18, 2010).                 We dispense with

oral    argument   because      the    facts   and   legal     contentions     are

adequately    presented    in    the    materials     before    the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2